VICKERY, J.
Epitomized Opinion
By a written contract Rojek agreed to purcnase certain land from Kuskowski through one Olszew-ski, a co-defendant. Kuskowski deeded the land to Olszewski receiving from Olszewski an instrument Hating that said deed was given solely to facilitate the transfer to Rojek, that Olszewski had not paid for said land and was to pay to Kuskowski what money he should receive from Rojek. Olszewski was also to receive a commission for the sale of the property from Kuskowski. Rojek paid the amount, of money specified by the contract to Olszewski who absconded. The question now arises as to whose agent Olszewski was, it being held that Olszewski’s principal should bear the loss occasioned by Oís zewski’s act.
Held:
1. When one person pays to another a sum oj money as commission in a certain transaction tht latter is presumed to be the agent of the former.
2. When one person, by a written instrument authorizes another to receive money for him oi makes him his trustee, the latter is presumed tc be the agent of the former.
3. When one person is indicted for embezzlemem df money of another person a plea of guilty to the charge is not conclusive proof that the former wat the agent of the latter.
The court directed that the Rojeks be given i deed upon their complying with the other conditions of the contract as to giving a mortgage, etc., anc a decree be drawn accordingly.